Citation Nr: 0112529	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-18 616	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




REMAND

The veteran had active service from October 1943 to January 
1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the VA 
Regional Office (RO) in Detroit, Michigan.  

During the pendency of the veteran's appeal, but after the 
case was last considered by the RO, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  It provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also contains new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

In his notice of disagreement with the RO competency 
determination, the veteran stated that he was unable to get 
around well enough to get information regarding his case on 
his own.  The veteran stated that his parole officer had said 
he did not think he was incompetent.  The veteran requested 
that the RO write and request information from the parole 
officer, but the RO did not respond to the veteran's request.  

The Board notes that the file includes VA outpatient records 
dated in 1999 and 2000 that were apparently not considered by 
the RO in its March 2000 rating decision.  Those records 
indicate that the veteran sees a psychologist regularly, 
although it is not clear whether through VA or privately.  In 
a VA progress note dated in January 2000, a social worker 
said the psychologist had requested that she check into the 
veteran's financial situation.  The social worker stated that 
she was told by the administrator of Dosca Home where the 
veteran resides that the veteran was not careful about his 
budget and that Dosca kept his money in an account and 
encouraged his safe and practical use of his funds.  The 
social worker did not provide an opinion as to the veteran's 
competency.  As records from the psychologist and any 
additional VA clinical records that may be available could be 
pertinent to the competency issue, they should be obtained 
and considered by the RO.  

The claims file also includes a copy of a report of a VA 
field examination conducted in May 2000, prior to the 
issuance of the statement of the case.  That report 
apparently was not considered by the RO in its decision 
regarding competency.  In addition, the Board notes that the 
field examiner stated that the next field examination was 
scheduled for May 1, 2001.  Reports of both examinations 
should be considered by the RO.  In view inevitable delay 
that will result as a consequence of the needed development, 
the Board will also request that a current VA psychiatric 
examination be provided the veteran.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment of any 
health care providers, social workers or 
counselors, VA or non-VA, who may possess 
additional records pertinent to the issue 
of whether he is competent for VA 
purposes.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain, and associate 
with the file, copies of all records 
identified by the veteran that are not 
currently on file.  In any event, with 
authorization from the veteran, the RO 
should request a statement from the 
veteran's parole officer, Dan Freeland, 
Battle Creek Correction Center, 203 
Brigden, Battle Creek, Michigan 49014, 
concerning the veteran's capacity to 
contract or to manage his own affairs, 
including disbursement of funds without 
limitation.  Also, the RO should obtain 
and associate with the claims file all VA 
mental health outpatient clinic records 
or progress notes for the veteran dated 
from August 1999 to the present.  

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran or cannot obtain a statement from 
the veteran's parole officer, the RO 
should inform the veteran and his 
representative of this and request them 
to provide the materials that have not 
previously been obtained.  

3.  In addition to the foregoing, the RO 
should obtain and associate with the 
claims file a copy of the report of the 
VA field examination scheduled for May 1, 
2001.  

4.  The RO should arrange for a VA 
psychiatric examination of the veteran to 
determine whether the veteran is 
competent for VA purposes.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed, and all 
findings should be reported in detail.  
The examiner should provide an opinion 
concerning whether the veteran, because 
of injury or disease, lacks the mental 
capacity to contract or to manage his own 
affairs, including disbursement of funds 
without limitation.  The rationale for 
all opinions expressed should be 
provided.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner before the 
examination, for proper review of the 
pertinent history.  The examination 
report is to reflect whether such a 
review of the claims file was made.  The 
report must be typed.  

5.  Then, RO should review the claims 
file and ensure that all requested 
development, including the psychiatric 
examination, has been conducted and 
completed in full.  Thereafter, the RO 
should undertake any other action 
required to comply with the notice and 
duty to assist provisions of the VCAA.  

6.  The RO should then readjudicate the 
issue of whether the veteran is competent 
for VA purposes.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case that considers all evidence that was 
not addressed in the statement of the case.  The veteran and 
his representative should be provided an appropriate 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to the final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




